UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7412


JEFFREY BRIAN COHEN,

                    Plaintiff - Appellant,

             v.

WILLIAM D. QUARLES, JR., U.S. District Judge,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:16-cv-02943-ELH)


Submitted: May 31, 2017                                           Decided: June 8, 2017


Before NIEMEYER, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Brian Cohen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeffrey Brian Cohen appeals the district court’s orders dismissing his civil action

and denying Fed. R. Civ. P. 59(e) relief. We have reviewed the record and find no

reversible error. Accordingly, we affirm substantially for the reasons stated by the district

court. Cohen v. Quarles, No. 1:16-cv-02943-ELH (D. Md. Filed Aug. 31, 2016 & entered

Sept. 1, 2016; filed & entered Oct. 4, 2016); see also Penn-Am. Ins. Co. v. Coffey, 368 F.3d

409, 412 (4th Cir. 2004) (discussing considerations relevant to district court’s exercise of

discretion to adjudicate claim for declaratory relief implicating related proceedings). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                                AFFIRMED




                                             2